DETAILED ACTION
Allowable Subject Matter

Claim(s) 21 - 40 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches in a computer system that implements a video decoder, a method comprising: receiving, at the video decoder, encoded data in a bitstream for at least part of a video sequence; and with the video decoder, decoding the encoded data, including, for a given frame of the video sequence: decoding a quantizer index for the given frame, wherein the quantizer index indicates a picture quantizer scale for the given frame; comparing the quantizer index to a comparison value; responsive to the quantizer index being less than or equal to the comparison value, decoding a half-step quantization parameter field, the half-step quantization parameter field indicating a half-step increment for the picture quantizer scale for the given frame, and selectively adjusting the picture quantizer scale for the given frame according to the half-step increment, and inverse quantizing at least some quantized transform coefficients for the given frame.  However, the closest prior art does not teach wherein syntax of the bitstream allows half-step picture quantization step sizes as specified by the quantizer index and the half-step quantization parameter field when the quantizer index is less than or equal to the comparison value but allows only integer-step picture quantization step sizes as specified by the quantizer index when the quantizer index is greater than the comparison value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487